OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAB
I                        AUSTIN
                         RonorabloJ. R. (Billy)Hall, page 2


                                           ban!! In the County as thoy $00 fit OQ the
    .                                      depositories,and keep tha County nonoy In       "
                                           osoh of the Dank so dosicnntodwhon thsy
                                           bsve qualiriad a8 C'ountydeaosltorios."
                                  Chapter 2, Title 47 (Artlolos2544-2558a,lnolusivo
                         Vernon% Annotatad Civil Statutos) portoins to the applloatio~
                         selection,daoICnetlonand qualificationOf county dep0oItorj.e:.
                         Article2540, Vernon’s Annotated Civil GtatUtSS, provides in   .’
                         part 8                              I
                              *        .

                                                "It shall bo the duty of tho Commlsslonors
                                           Court at ton o~oloolca.m. on tho first Uay of
                                           each tarm at whlch,bank.aro to bs oeloctad as - g
                                           county dopositorlas,.toconsldor al.1nppllcab
                                           tiers filed with tho County JudCo, cause such
                                           applicationsto be entered upon tho mlnutos of "
                                           tha court and to soloot those applicants that      "
                                           are cooeptableand who offor the uoot favorable
                          :

                                  .y
                                           tarns and conditions for tho handling of such
                                           funds and having~tho powor to rejsot thoao whose
_                    .
                                           mars(;ementor condition, In tho oplnlon of tho
                                           Court, does not warrant plncln~ of county funds
                                           in their posoossion.~The County Comfsoionors           c~
                                           Court shall have the power to detormlno and
                                           dasigate tho charaotor and amount of county
                                           funds Mhioh will be degooltod by it In said do- .
                                           ?ositorIes that shall bo 'damand depositst
                                           and what oharaotor end amount of fknclsshall
        .        .
                                           be *t:me doposits'; and mny oontraot with SE&?' .
                                           degositorfssIn rogaardto the payment of in-
                                           tarost on ,!timodeposits* at ouoh rats or rates’.;    .,-
                                           es z?aybe lsvifulunder any Aot of tho Cow,roas
                                           of the United States and any rule,or rOCUlatIOns.‘.  ":
                                           that may bo promulgatedby tho l?onrdOS Cov- '.         I
            -.                             ernors of tha yodernl Rcoerva System and the
                                           Soard of.Dirodtorsof ths yodoml Da>osit Insur-            .
                                           ante Cor~oratlon. 'ilhsnthe selootion of a
                                           degoaitory or dapositoricshao boon msdo, tho‘
                                           checks of those appllrantswhich havo boon ro-
                                           joctod shall 50 Inmadlstolyroturnod. Tho
                                           oheck or ohdoks of the appllCMt .or.alI~lIoonts
                                           whoso sp~lioatlonsare occaptod shall bo re-' .
                                           turned whon aaid depository or de?osItorios
                                           onter Into~and.fIlatha bond.roquirod.by law
                                           end said bond:has,'bsanapyrovod.by the C~tis-         1’.
                                           sIonors Court'and'thisGtote:Comptrollor,and not

                                                         .       9.
_,
         If
     RosorableJ. R. (Dilly)R&l, l?e,o3


         until suoh bond is filed and approved. . . .O
            Under thoebove nentlonod statutes, banking corpore-
  tions,essooiationoor 'Individual  benkors daslrinC to be
  dosQnetod es county depository aro euthorlzod to dollvor to
  tbo county judco'en ap?llcetionap?lyiw for suoh funds and
  seida?plioetionshell state the emount 0: paid up capitol
  stock end permenant surpluses of said honk, end th?rtiohall
  bo furnishedwil;heeid ep~licationa statanent showing the        : :.
  flr~noleloondltion~otseid bank end the data of said appll-
  cetlon,?!.hiohshell'be dollvorod to the oounty duds;0on or
  before the 1st day of 'theterm of the ~CommianionorsfCourt      '.' ',
  et whioh the selectlon~oithe dopository Is to be medo.        __. "
            AStor corofully consldorinctho'ebovo nantlonod
  statutes,MO ngreo x5th the conclusion,stated in your lottor,
  end thnr'eforoit is our opinion thet the Commlsslonors~Court
  hes the authority et the proj=r tima dosi,~nctedby the stet-
  utes,~todssiCrute esmeny banks in the ,countyesthey sga
  Rro?,oras daposltor$es;and to koo~~tho county monoy in
  oeoh of thb benks so deolgnated,vrhensaid banks heve quail-       .
  fled as oounty doposltorlesunder the ebovc mcntlonod stat-       .
  utes.
 '.                                              .'
            Uowyover,in this connacti.on~1s.cell your nttontlon
  to our opinion Xo. ~0-3238which holds in offeot thst the
  ebovanontloned atatutes cloerly roqulr~ that county do)osi-
  torlosera to be soloctod.bythe Commissioners1Court from
  those banking institutionsrrhohevo rogulerly medo ap?lloa-
  tlon in acoordenoowith the stetutos. Also your attontlon
  is dlrootod to ouropinion Rio.C-3172 chlch holds inefioct
  thet the Commlsslonors'Court has no lace1 authority to Rleos '.'
  trust funds in the possassion of distrtot clorksecd county
  clorl-s;tn:.
             dlfforont depositories. J?o~eroonclosin::  Oopios
  OS eeoh of tho above mentioned oalnions for your lnfoxinetlon~ *
                                       .',
            Trusting &it tho ror~Coi~n'~rully.~,answersyour in-
  qulry,iv8aro                           ,.    .,